United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3355
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Northern
Robert Angelo Mangine,                  * District of Iowa.
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 13, 2002

                                  Filed: September 9, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and MURPHY, Circuit Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Robert Mangine appeals his convictions for being a felon in possession of a
firearm, see 18 U.S.C. § 922(g)(1), for carrying or possessing a firearm in connection
with a drug trafficking offense, see 18 U.S.C. § 924(c)(1)(A), and for various drug
distribution and conspiracy offenses, see 21 U.S.C. §§ 841(a)(1), 846, 860. We
affirm.
                                         I.
      Mr. Mangine first contends that the trial court1 erred in refusing to suppress
evidence that a considerable amount of methamphetamine was seized at his residence.
We will affirm the factual findings of the district court relevant to a motion to
suppress unless those findings are clearly erroneous, and we review de novo the
question of whether the fourth amendment was violated. See United States v.
Martinez, 78 F.3d 399, 401 (8th Cir. 1996).

      According to the magistrate judge's2 report, later adopted by the trial court on
de novo review, the seizure of the methamphetamine from Mr. Mangine’s home
occurred after officers served an arrest warrant charging Mr. Mangine with assaulting
a police officer. Shortly before serving the warrant, the police learned of
Mr. Mangine's return to his residence in Fredericka, Iowa. An officer watched the
home for approximately 90 minutes before sending a team of officers to arrest
Mr. Mangine.

       While officers on the front porch knocked on the door and identified
themselves, an officer stationed nearby heard movement inside the house and, from
a partially obstructed window, he could tell that more than one person was running
about. Mr. Mangine’s wife answered the door and eventually admitted that
Mr. Mangine was inside. Officers entered the home and repeatedly called upon
Mr. Mangine, whom they could not locate, to surrender; but he neither identified
himself nor responded. When an officer warned Mr. Mangine that a police dog
would be released if he did not voluntarily surrender, Mr. Mangine finally responded
to the officers' commands, exiting a bedroom and lying down on the living room floor


      1
       The Honorable Michael J. Melloy, formerly United States District Judge for
the Northern District of Iowa, now United States Circuit Judge for the Eighth Circuit.
      2
       The Honorable John A. Jarvey, Chief Magistrate Judge, United States District
Court for the Northern District of Iowa.

                                         -2-
as directed. As Mr. Mangine was being restrained, an officer turned and shined his
flashlight into the bedroom where Mr. Mangine had been hiding. The officer
observed a large stack of cash sitting on a table less than ten feet from the doorway.
The officers then obtained a search warrant based in part on the large amount of cash
possessed by Mr. Mangine, whom they knew to be unemployed.

      Mr. Mangine maintains that the methamphetamine was seized after the
execution of the arrest warrant, but prior to the issuance of the search warrant. This
argument runs completely contrary to the findings of the trial court. Those findings,
which are supported by considerable evidence, indicate that the illegal drugs were
seized pursuant to the search warrant and not before. Because Mr. Mangine does not
contest the validity of the search warrant itself, we conclude that the drugs were
lawfully seized.

                                          II.
       Mr. Mangine next argues that the trial court erred in admitting into evidence
the testimony of sheriff's lieutenant Richard Greenlee, a lieutenant in the sheriff's
office, regarding statements that Mr. Mangine had made to Lieutenant Greenlee while
Mr. Mangine was in custody. According to Lieutenant Greenlee's testimony at trial,
Mr. Mangine contacted the jail administrator and asked to speak to Lieutenant
Greenlee. When the two men met, Mr. Mangine became upset and expressed his
desire to spend more time with his family. Mr. Mangine asked if Lieutenant Greenlee
could "help him out." Lieutenant Greenlee testified that he repeatedly told
Mr. Mangine that he could not help him, even as Mr. Mangine volunteered
information about his drug source and the evidence seized at his residence.

       Mr. Mangine argues that those statements were made to Lieutenant Greenlee
during plea negotiations and thus were inadmissible under Federal Rule of Criminal
Procedure 11(e)(6)(D) and Federal Rule of Evidence 410. This argument fails for a
variety of reasons. For one thing, as the government notes, Mr. Mangine appears to

                                         -3-
have disguised a late motion to suppress evidence (Mr. Mangine's oral statement) as
a motion in limine. But even if the motion to suppress could have properly been
characterized as one in limine, the issues it raised would be procedurally defaulted
because Mr. Mangine made the motion after the deadline for motions in limine had
passed as well.

       Mr. Mangine's argument is in any case without merit. The relevant rules, see
Fed. R. Crim. P. 11(e)(6)(D) and Fed. R. Evid. 410, plainly provide that only
statements that are made during exchanges between a defendant and an attorney for
the government are eligible for exclusion. Mr. Mangine does not allege, and indeed
there is no evidence, that Lieutenant Greenlee represented himself to Mr. Mangine
as an attorney for the government or even that the lieutenant implied that he had any
authority to engage in plea negotiations. In fact, the conversation between Lieutenant
Greenlee and Mr. Mangine simply bears none of the essential attributes of a true plea
negotiation. See United States v. Morgan, 91 F.3d 1193, 1196 (8th Cir. 1996), cert.
denied, 519 U.S. 1118 (1997). "Statements voluntarily offered either before any plea
negotiation has begun or after a plea agreement has been reached cannot be
considered statements made 'in the course of plea discussions' within the meaning of
the exclusionary rules." Unites States v. Hare, 49 F.3d 447, 450 (8th Cir. 1995), cert.
denied, 516 U.S. 879 (1995) (quoting Fed. R. Crim. P. 11(e)(6)(D)). The trial court
did not err in admitting the evidence.

                                          III.
      Mr. Mangine argues finally that there was insufficient evidence to support his
convictions. When reviewing the sufficiency of the evidence, we evaluate the
evidence "in the light most favorable to the government, resolving evidentiary
conflicts in favor of the government, and accepting all reasonable inferences drawn
from the evidence that support the jury's verdict." United States v. Erdman, 953 F.2d
387, 389 (8th Cir. 1992), cert. denied, 505 U.S. 1211 (1992). All of Mr. Mangine's
claims of insufficient evidence have a single theme, namely, that the various

                                         -4-
witnesses who testified against him were not credible. Such allegations are similar
to those found in United States v. McNeil, 184 F.3d 770, 778 (8th Cir. 1999), where
the defendant complained that the government's witnesses were either co-conspirators
or the beneficiaries of grants of immunity. We noted there, and we emphasize here,
that the credibility of witnesses is a matter for the jury. See id. In this case, twenty-
two witnesses testified about Mr. Mangine's drug dealing and his involvement with
firearms, and the jury evidently found at least some of those witnesses credible.
There was more than sufficient evidence to convict Mr. Mangine on all charges.

                                         IV.
      The judgment of the trial court is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-